Citation Nr: 0939289	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel
 
INTRODUCTION

The Veteran served on active duty from May to November 2003 
and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008 via a video-conference hearing.  A 
transcript of those proceedings has been associated with the 
Veteran's claim file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect 
any treatment for or a diagnosis of a right hip disability.

2.  The post-service medical treatment of record fails to 
reflect any diagnosed right hip disability.

3.  There is no medical evidence of record that suggests that 
the Veteran has a right hip disability that is either 
secondary to or aggravated by his service-connected lower 
back disability.




CONCLUSION OF LAW

The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, VA's notice 
requirements were fulfilled by an August 2007 letter.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  All available records 
identified by the Veteran as relevant to his right hip 
disability claim have been obtained, including his service 
and VA treatment records.  Additionally, the Veteran 
testified at a hearing before the undersigned Veteran's Law 
Judge.  A VA examination regarding the Veteran's right hip 
disability claim is not warranted, however, as no evidence of 
a diagnosed right hip disability, either in service or 
thereafter, has been presented.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection

Through his submitted statements and his Board hearing 
testimony, the Veteran contends that he has a current right 
hip disability that is either attributable directly to his 
service, or secondary to or aggravated by his service-
connected lower back disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for increased in disability caused by a service 
connected disorder.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records fail to reflect any 
treatment for or diagnosis of a right hip disability.  While 
the Veteran's February 2005 post-deployment health assessment 
reflects that he affirmed having swollen, stiff, or painful 
joints and muscle aches, the reviewing physician noted that 
these reports referenced the Veteran's back and neck 
complaints.

After service, the Veteran's VA treatment records reflect 
that he reported episodic joint pain, including hip pain, in 
June 2006, but stated that he had no history of hot or 
swollen joints.  On physical examination, the Veteran's hips 
evidenced crepitus, but he had unrestricted hip motion, good 
muscle tone, and good strength, and the physician noted an 
assessment of arthralgia.  A February 2007 VA treatment 
record reflects the Veteran's reports of episodic pain of 
various joints, including his hips.  The treating medical 
professional noted full range of motion in all of the 
Veteran's extremities, and no hip disability was diagnosed.  
A later February 2007 VA treatment record includes the 
Veteran's report that he rarely experiences hip pain, and no 
hip disability was diagnosed by the treating physician.

The Board notes that the Veteran's service treatment records 
fail to reflect that the Veteran complained of or was 
diagnosed with a right hip disability in service.  

Furthermore, the only post-service diagnosis regarding the 
Veteran's right hip is the June 2006 assessment of 
generalized "arthralgia" (as the Veteran reported elbow and 
knee pain at this time, as well as hip pain), and arthralgia 
is synonymous with pain.  See Dorland's Illustrated Medical 
Dictionary, p. 152 (31st ed. 2007) (arthralgia is defined as 
"pain in a joint").

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Additionally, the Veteran's post-service treatment records 
reflect no limitation of right hip motion.  Moreover, while 
the Veteran has evidenced some right hip crepitus, the Board 
notes that crepitus is also not a diagnosed medical 
disability, but rather a clinical term for the grating 
sensation upon motion of a joint.  See Dorland's Illustrated 
Medical Dictionary, p. 437 (31st ed. 2007).

Thus, the Board finds that evidence of a present right hip 
disability has not been presented; and, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the Veteran's contention that he has a right 
hip disability that is either secondary to or aggravated by 
his service-connected back disability, the Board finds no 
evidence of record to support such a theory.   The Veteran's 
September 2007 VA spinal examination report fails to reflect 
that the Veteran reported any hip pain when discussing his 
back symptomatology, and no radiating pain was reported or 
diagnosed.  Furthermore, the Veteran has not presented any 
medical opinion linking a diagnosed right hip disability to 
his service-connected lower back disability.

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when promulgating this decision, 
including the Veteran's reports of hip pain and his belief 
that he has a hip disability that is either attributable to 
service or his service-connected back disability.  However, 
while the Veteran is competent to report his hip pain, he is 
not qualified to render a medical diagnosis, and the 
Veteran's medical records do not reflect any diagnosed 
disability aside from his hip pain nor any medical opinion 
linking any diagnosed hip disability to service or a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding a lay person is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation).  

Given the lack of evidence of a diagnosed right hip 
disability either in service or thereafter, and the lack of 
any medical opinion linking any diagnosed hip disability to 
service or a service-connected disability, a basis for 
granting service connection for a right hip disability has 
not been presented, and the Veteran's appeal is therefore 
denied.


ORDER

Service connection for a right hip disability is denied.


REMAND

The Board finds that further evidentiary development is 
warranted before the Veteran's claim for an acquired 
psychiatric disorder may be adjudicated.

The Veteran's February 2005 post-deployment health assessment 
reflects that he affirmed having little interest or pleasure 
in doing things and feeling down, depressed, or hopeless.  
The Veteran also affirmed seeing coalition members wounded, 
killed, or dead during his recent deployment, as well as 
feelings of being in great danger or being killed.  The 
Veteran affirmed having nightmares or thoughts about a 
frightening, horrible, or upsetting experience; trying not to 
think about this experience or going out of his way to avoid 
situations that reminded him of his experiences; being 
constantly on guard, watchful, or easily startled; and 
feeling numb or detached from others, activities, or his 
surroundings.  

The Veteran's post-service treatment records include a June 
2006 combat veteran case management note, which reflects the 
Veteran's report of difficulty dealing with life stressors 
since his return from Iraq.  A July 2006 VA mental health 
clinic diagnostic assessment report notes diagnoses of 
Attention Deficit Disorder; Depression, Not Otherwise 
Specified; and Impulse Disorder, Not Otherwise Specified.  
Furthermore, the treating medical professional noted that the 
Veteran's experience in Iraq, coupled with many other 
factors, made him vulnerable to his depression and impulse 
disorder.

Thus, given the medical evidence of psychiatric symptoms in 
service and the post-service diagnosed psychiatric 
disabilities, the Board finds that at VA examination is 
warranted to determine whether the Veteran has any acquired 
psychiatric disability that either had its onset in service 
or is otherwise attributable to service.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an 
examination is warranted).

Additionally, at his Board hearing, the Veteran reported 
receiving treatment from a Vet Center.  As these treatment 
records are not currently associated with the Veteran's 
claims file, attempts to obtain them should be made.  
Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain copies of the 
Veteran's VA treatment records from 
March 2008 to the present.

2.	With any necessary assistance from the 
Veteran, the AMC should attempt to 
obtain copies of the Veteran's Vet 
Center treatment records, mentioned by 
the Veteran at his December 2008 
hearing.

3.	Then, the Veteran should then be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorders.

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, 
including the Veteran's in-service 
reports of various psychiatric 
symptoms, as reflected in his February 
2005 post-deployment health 
questionnaire, and his subsequent post-
service psychiatric diagnoses, as 
reflected in his July 2006 VA treatment 
record, as well as any psychiatric 
treatment records obtained pursuant to 
this decision (i.e., the Veteran's Vet 
Center treatment records and recent VA 
medical facility treatment records).  
The examiner should indicate on the 
report that the claims file  has been 
reviewed.  

The examiner should opine whether it is 
as likely as not (i.e., a 50 percent 
probability or greater) that any 
diagnosed acquired psychiatric disorder 
had its onset in or is otherwise 
attributable to service.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

4.	Then, after reviewing all of the 
evidence of record and ensuring any 
other necessary development has been 
completed, readjudicate the Veteran's 
claim.  If the action remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


